                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             EASTERN DIVISION

DELMONTE ANTWANE PITTS,                                                   PLAINTIFF


v.                         Case No. 2:19-cv-00034 BSM

ANTHONY HAYNES, Warden,                                                 DEFENDANT
FCI FORREST CITY


                                       ORDER

        The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Jerome T. Kearney [Doc. No. 12] has been received. After careful review of the

record, the RD is adopted, and the case is dismissed. All pending motions are denied as

moot.

        IT IS SO ORDERED this 16th day of September 2019.




                                                UNITED STATES DISTRICT JUDGE
